This cause comes on to be heard upon a motion to dismiss, upon the ground, among others, that it appears from the record that this appeal is not prosecuted by any party having an appealable interest in said cause. It seems that the appeal was taken by one O.R. McComb, a tax ferret, from the decision of the county court of Grant county, sustaining the objections and appeal of the Boston Store to a reassessment of its property for the years 1911, 1912, 1913, and 1914, by the county treasurer of said county, and from the overruling of the motion for new trial of the issues involved therein. *Page 566 
It was contended that O.R. McComb, tax ferret, has no appealable interest in the matter, and that, therefore, this proceeding in error should be dismissed. The motion to dismiss seems to be well taken.
In the Matter of the Assessment of Stewart Brothers, etc.,ante, p. 153, 155 P. 1124, it was held:
"A tax ferret has not such an interest in the subject-matter involved in a proceeding to discover property not listed and assessed for taxation and to list and assess the same as to authorize him to prosecute an appeal from a final order of the county treasurer to the county court, or from the county court to the Supreme Court."
For the reason stated, the appeal must be dismissed.
All the Justices concur.